DETAILED ACTION
The amendment/response filed on 2/03/21 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Senda et al (US 2018/0001369).
Regarding claim 6, Senda et al teach a method of manufacturing a laminated iron core, the method comprising: 
inserting a plurality of electrical steel strips (Fig. 1, C) in a superposed state to feed rolls including a pair of upper and lower feed rolls or pinch rolls or coil feeding devices (2; Page 3, Para. 0038, lines 4-5) that are driven by a drive device to feed the electrical steel strips in a superposed state into a die (10) having a plurality of punching processes (4) in sequence; 
joining a part or all of the superposed electrical steel strips together before entering the die (10) or at an upstream stage portion of the die after feeding out the electrical steel strips from the pair of upper and lower feed rolls (2); and 
punching simultaneously (4) the plurality of electrical steel strips in a superposed state in the die. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Senda et al in view of Uesaka et al (US 2017/0342519) or vice versa.
Regarding claim 7, Senda et al teach a method of manufacturing a laminated iron core including a surface roughness on the entire surfaces of the sheet presser (8) and the die plate (7; Para. 0037 & Para. 0075, last 6 lines) for restraining the steel sheet, which reads on applicants’ claimed invention; except for providing a surface roughness Ra of the pair of upper and lower feed rolls of 0.3 micron or more.
Uesaka et al teach a method of manufacturing a laminated iron core with a cold rolling surface treatment (Fig. 1, 2; Para. 0041) of the steel sheet to have a surface roughness of 0.4 micron or less, in order to enable a satisfactory punched shape and a laminated iron core with a high space factor (Para. 0018).


Allowable Subject Matter
Claims 8-13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as their limitations are not taught nor disclosed on the prior art on record.

Response to Arguments
Applicants' arguments filed on 2/03/21 have been fully considered but they are not persuasive for the following reasons:
Applicants assert that the prior art, Senda et al, is not prior art under 35 U.S.C. 102(a)(1), therefore the rejection of Claims 6 and 7 should be withdrawn (Remarks; Section III, Pages 6-7). In response, the examination is processed by applying the criteria of the present application, filed on or after March 16, 2013, to be examined under the first inventor to file provisions of the AIA  (as indicated in Section 2 above) where:
the effective filing date of the application is 3/11/2016, and
the effective filing date of the prior art is 1/14/2015, which is more than a year before the 3/11/2016.
Therefore, the rejection of Claims 6 and 7 stands as carefully articulated in Sections 3-6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
April 16, 2021